United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk
                            No. 03-41449
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MARTHEIUS CORNELIUS JACKSON,
                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. L-03-CR-362-1
                       --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Martheius

Cornelius Jackson (“Jackson”) has requested leave to withdraw

from this appeal and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).    Jackson has received a copy of

counsel’s motion and brief but has not filed a response.         Our

independent review of the brief and the record discloses no

nonfrivolous issues for appeal.    Counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.    See 5TH CIR.

R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.